Citation Nr: 1636374	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  04-00 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a neck disability, diagnosed as degenerative changes of the cervical spine.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from August 1955 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This matter has a rather extensive procedural history; the most pertinent will be briefly described.  In December 2007, the Board remanded this matter, and in October 2008, the Board denied the claim to reopen.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), resulting in an October 2010 Memorandum Decision vacating the Board's decision with respect to this matter and remanding the claim to the Board for further consideration.  In August 2011, the Board reopened and remanded the matter for additional evidentiary development.  In July 2014, the Board remanded the matter again for additional evidentiary development.  The matter is now back before the Board.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains VA treatment records dated from August 1996 to September 2015.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The record indicates that the Veteran is currently diagnosed with degenerative changes of the cervical spine.  Although his service treatment records contain no record of any diagnoses, symptoms, or complaints of issues regarding the cervical spine, the Veteran contends that his current cervical spine disability is the result of an in-service incident which also resulted in his currently service-connected right eye disability. 

Pursuant to the Board's July 2014 remand, the Veteran was afforded a VA cervical spine examination in March 2016.  The examiner diagnosed degenerative arthritis of the spine.  The examiner indicated that the date of diagnosis was 2012, per magnetic resonance imaging (MRI) showing mild degenerative changes.  The examiner opined that it was less likely than not that the Veteran's current mild degenerative changes in his cervical spine were related to the accident that the Veteran had in 1955.  The examiner explained that the degenerative changes of the cervical spine appeared to be age-related.  The examiner indicated that upon careful review, there was no clinical data to support a nexus between the Veteran's current complaints of neck pain and mild degenerative changes with his injury in service.

The Board finds the March 2016 VA opinion inadequate because the facts relied upon appear inconsistent with other evidence of record.  Specifically, in finding that the degenerative changes of the cervical spine appeared age-related, the examiner noted that the Veteran's degenerative arthritis of the cervical spine was first diagnosed in 2012 by MRI.  However, the file contains x-ray evidence of cervical spine degenerative joint and disc disease dating back to August 1996.  Moreover, although the examiner indicated that the degenerative changes in the cervical spine were mild, the x-ray evidence dated in 1996 revealed severe degenerative changes.  See, e.g., August 1996, November 1996, July 1997, and December 1998 VA treatment records.  In view of the foregoing, the AOJ should obtain a supplemental opinion from the examiner who performed the March 2016 VA examination which clarifies the severity and date of the diagnosis of the Veteran's degenerative changes of the cervical spine, with consideration of the aforementioned evidence.  If this examiner is no longer available, the AOJ should obtain an opinion from an appropriate examiner.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the March 2016 VA examiner to obtain an addendum opinion regarding the etiology of the Veteran's currently diagnosed degenerative changes of the cervical spine.  If the March 2016 VA examiner is not available, the claims file should be reviewed by another examiner.  The claims file, including a copy of this remand, should be reviewed by the examiner.  If and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another  VA examination.

The examiner should then determine whether it is at least as likely as not (50 percent or better probability) that the currently diagnosed degenerative changes of the cervical spine disability is etiologically related to the Veteran's active service, to include the documented accident in December 1955.  

In rendering the required opinion, the examiner should clarify the severity and the date of the diagnosis of the Veteran's degenerative changes of the cervical spine with citation to the medical record.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  All tests and studies deemed necessary should be conducted.

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2.  After completing the above development, and any other action deemed necessary, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case.  This matter should then be returned to the Board for appropriate appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




